Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                            GREGORY F. ZOELLER
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                    RYAN D. JOHANNINGSMEIER
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana

                                                                                            FILED
                                IN THE                                                   May 17 2012, 9:29 am

                      COURT OF APPEALS OF INDIANA                                                CLERK
                                                                                               of the supreme court,
                                                                                               court of appeals and
                                                                                                      tax court



ROBIN WOOD,                                              )
                                                         )
        Appellant-Defendant,                             )
                                                         )
                vs.                                      )       No. 49A02-1109-CR-799
                                                         )
STATE OF INDIANA,                                        )
                                                         )
        Appellee-Plaintiff.                              )


                      APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Rebekah F. Pierson-Treacy,1 Judge
                        The Honorable Mark King, Judge Pro-Tempore
                        The Honorable Shatrese Flowers, Commissioner
                              Cause No. 49F19-1102-CM-8353



                                             May 17, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


        1
           We note that both the transcript and the Appellant’s Brief list the Honorable Mark King as Judge
Pro-Tempore. However, upon review of the challenged order, we observed that the challenged order was
actually signed by the Honorable Rebekah F. Pierson-Treacy.
BRADFORD, Judge


       Appellant-Defendant Robin Wood appeals from the trial court’s order that she pay a

$200 drug interdiction fee following her guilty plea for Possession of Marijuana, as a Class A

misdemeanor.2 Wood raises a single issue for our review, namely, whether the trial court

abused its discretion in ordering her to pay that fee. We affirm.

                          FACTS AND PROCEDURAL HISTORY

       On February 8, 2011, the State charged Wood with possession of marijuana, as a Class

A misdemeanor. On May 26, 2011, Wood pled guilty as charged. The plea agreement left

the amount of fees and costs to the court’s discretion. The trial court accepted Wood’s plea

and sentenced her to 365 days of incarceration, with 363 suspended. The trial court found

Wood indigent as to fines and court costs but imposed a $200 drug interdiction fee. This

appeal follows.

                                DISCUSSION AND DECISION

       Wood challenges the imposition of the $200 drug interdiction fee following her guilty

plea for Class A misdemeanor possession of marijuana.

       We observe that “sentencing decisions, including decisions to impose
       restitution, fines, costs, or fees, are generally left to the trial court’s discretion.”
       Kimbrough v. State, 911 N.E.2d 621, 636 (Ind. Ct. App. 2009). If the fees
       imposed by the trial court fall within the parameters provided by statute, the
       trial court has not abused its discretion. Mathis v. State, 776 N.E.2d 1283,
       1289 (Ind. Ct. App. 2002), trans. denied (2003). “A defendant’s indigency
       does not shield him from all costs or fees related to his conviction.” Banks v.
       State, 847 N.E.2d 1050, 1051 (Ind. Ct. App. 2006), trans. denied.


       2
           Ind. Code § 35-48-4-11 (2010).
                                                  2
Wright v. State, 949 N.E.2d 411, 413 (Ind. Ct. App. 2011).

       Indiana Code Section 33–37–5–9 (2010) (formerly Indiana Code Section 33–19–6–9)

provides:

       (a) This section applies to criminal actions.
       (b) The court shall assess a drug abuse, prosecution, interdiction, and
       correction fee of at least two hundred dollars ($200) and not more than one
       thousand dollars ($1,000) against a person convicted of an offense under IC
       35-48-4.
       (c) In determining the amount of the drug abuse, prosecution, interdiction, and
       correction fee assessed against a person under subsection (b), a court shall
       consider the person’s ability to pay the fee.
       (d) The clerk shall collect the drug abuse, prosecution, interdiction, and
       correction fee set by the court when a person is convicted of an offense under
       IC 35-48-4.

       Courts are obliged to respect the plain language of a statute. Taylor v. State, 786

N.E.2d 285, 287 (Ind. Ct. App. 2003) (citing Sholes v. Sholes, 760 N.E.2d 156, 159 (Ind.

2001)). Indiana courts presumptively treat the word “shall” as mandatory unless it appears

clear from the context or purpose of the statute that the legislature intended a different

meaning. Id. In the context of Indiana Code section 33-37-5-9, the term “shall” requires the

imposition of at least a $200 fee when a person is convicted of a crime under Indiana Code

Chapter 35-48-4. Id. (discussing Indiana Code section 33-19-6-9). Further, because a fee of

at least $200 is mandatory, the trial court was required to impose it regardless of the person’s

ability to pay. Id.

       In challenging the imposition of the $200 interdiction fee, Wood claims that the trial

court had the discretion to waive the $200 interdiction fee after it found that she was

indigent. Wood, however, does not cite to any authority directly supporting her claim, but

                                               3
rather relies on statutes relating to other fees and costs that can be imposed against a

defendant following a criminal conviction. Again, “‘[a] defendant’s indigency does not

shield him from all costs or fees related to his conviction.’” Wright, 949 N.E.2d at 413

(quoting Banks, 847 N.E.2d at 1051). Nothing in the plain language of Indiana Code section

33-37-5-9 indicates that the trial court has the discretion to waive a fee–only the discretion to

impose an amount between $200 and $1000.               See Indiana Code section 33-37-5-9.

Furthermore, this court has previously concluded that the trial court need not consider a

defendant’s ability to pay when imposing the minimum mandatory $200 fee. See Taylor, 786

N.E.2d at 288.

       It is undisputed that Wood was convicted of Class A misdemeanor possession of

marijuana under Indiana Code section 35-48-4-11. As such, in light of the plain language of

Indiana Code section 33-37-5-9 and our previous decision in Taylor, we conclude that the

trial court was required to impose the $200 interdiction fee regardless of Wood’s ability to

pay. See id.; see also Ind. Code § 33-37-5-9. Thus, we further conclude that the trial court

acted within its discretion in ordering Wood to pay the $200 interdiction fee.

       The judgment of the trial court is affirmed.

VAIDIK, J., and CRONE, J., concur.




                                               4